FILED
                              NOT FOR PUBLICATION                            OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CHERYL BRIGITTE ZAMBARRANO-                       No. 08-74228
RUTLEDGE,
                                                  Agency No. A029-084-602
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cheryl Brigitte Zambarrano-Rutledge, a native and citizen of the

Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing her appeal from an immigration judge’s removal order. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s finding of removability, Nakamoto v. Ashcroft, 363 F.3d 874, 881 (9th

Cir. 2004), and de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the government met

its burden of proving that Zambarrano-Rutledge was removable for obtaining

permanent residence in the United States through a fraudulent marriage where she

voluntarily admitted to the Customs and Border Patrol officer that she had married

a United States citizen solely to obtain lawful residence in the United States. See

Nakamoto, 363 F.3d at 882; see also Barragan-Lopez v. Mukasey, 508 F.3d 899,

905 (9th Cir. 2007). Zambarrano-Rutledge’s due process claim therefore fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to

prevail on a due process claim).

      Zambarrano-Rutledge’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-74228